Citation Nr: 1607085	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-05 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to an initial disability rating in excess of 30 percent for service-connected sinusitis prior to January 19, 2012.

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1982 to September 2002.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the Veteran's claims for entitlement to service connection for a low back disability, to include degenerative disc disease (DDD) of the lumbar spine, and service connection for arthritis, and granted service connection for sinusitis and gastroesophageal reflux disease (GERD), both with evaluations of 10 percent effective March 8, 2005. Subsequently, jurisdiction transferred to the RO in Detroit, Michigan. 

In October 2009, the Veteran presented testimony at a hearing conducted at the Detroit RO before a Decision Review Officer (DRO).  A transcript of this hearing is of record.

In a January 2009 rating decision, the Detroit RO granted an increased initial disability rating of 30 percent for sinusitis, with an effective date of March 8, 2005.  In an October 2012 rating decision, the RO increased the rating for sinusitis to 50 percent, effective January 19, 2012.  

The Board remanded the issues on appeal for further development in January 2012 and March 2014.  

In a December 2014 decision, the Board denied service connection for a low back disability and arthritis.  The Board also denied an initial disability rating in excess of 30 percent for service-connected sinusitis prior to January 19, 2012, and a 50 percent thereafter; and denied an initial disability rating in excess of 10 percent for service-connected GERD. 

Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2015, the Court ordered that, pursuant to a September 2015 Joint Motion for Remand (JMR), the Board decision be vacated and remanded for actions consistent with the September 2015 JMR. 

The issues of service connection for a low back disability, to include degenerative disc disease of the lumbar spine; service connection for arthritis; and entitlement to an initial disability rating in excess of 10 percent for service-connected GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC).  

FINDING OF FACT

Following repeated surgeries, the Veteran has been found to have near constant sinusitis characterized by headaches, pain and tenderness of the affected sinuses, with chronic congestion and sneezing throughout the appeal period. 


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for a 50 percent rating for chronic sinusitis has been met throughout the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.97, Diagnostic Code 6512 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

As it relates to the issue of an evaluation in excess of 30 percent for sinusitis prior to January 19, 2012, as the Board is granting the full benefit sought on appeal by the Veteran, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Sinusitis

Disability ratings are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Veteran contends that he is entitled to a 50 percent rating for his service-connected sinusitis prior to January 19, 2012.  Sinusitis is rated under Diagnostic Code 6514.  38 C.F.R. § 4.97, Diagnostic Code 6514.  A 30 percent rating is assigned where there are 3 or more incapacitating episodes of sinusitis per year requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or more than 6 non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  Id.  The next and highest schedular rating of 50 percent is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.

The Veteran is noted to have undergone several surgical operations in connection with his sinus difficulties, including a septoplasty, an antrostomy, and outfracturing of his inferior turbinates.  

Treatment records show that in May 2005, the Veteran was seen in the emergency room complaining of a headache.  He said this had been off and on for several months.  A CT scan performed at that time revealed ethmoid sinusitis.  A final diagnosis of mild sinusitis was rendered.  

At the time of a February 2006 VA examination, the Veteran reported having facial pain every few weeks.  He noted that his face felt better following a month of treatment with antibiotics.  The Veteran indicated that he sneezed frequently and that his nose was always stuffy.  Examination of his nose revealed the membranes to be injected with very boggy turbinates.  There was no pus or polyps and no sinus tenderness but the sinuses did transilluminate poorly.  It was the examiner's impression that the Veteran had chronic rhinitis and probably sinusitis.  

In a June 2006 statement, the Veteran indicated that he continued to have flare-ups with his sinuses.  

At the October 2009 hearing, the Veteran's spouse testified that he constantly had headaches and his eyes were puffy.  She indicated that they would get black underneath.  She stated that if he went outside and it was windy or damp he would get it bad.  She noted that he chewed up pain killers like crazy because of it.  She testified that his eyes would get a crusty look and that he had to take a sinus pill all the time because if he did not it would drain and go down in his legs.  The Veteran indicated that he had been on antibiotics at least every other month or so and reported that his doctor had put him on antibiotics for an entire month to basically dry up everything.  He stated that this worked but the problem with that was you did not want to stay on them too long because if you had a really serious problem it was going to take away the effect.

At the time of a January 2012 VA examination, the Veteran was noted to continue to have sinus infections causing primarily severe headaches and pressure, more on the left than the right, but both involved at times.  It was indicated that most recently, he had been seen at the emergency room a few days ago for treatment.  The Veteran did not follow through for antibiotic therapy with his primary physician.  He was seen in Urgent Care the day of the examination and started on antibiotics and symptomatic treatment.  

The examiner indicated that the Veteran had chronic ethmoid and maxillary sinusitis, which was near-constant, caused headaches, and pain and tenderness of the affected sinus.  The examiner noted that the Veteran had had more than 7 non-incapacitating episodes over the past twelve months.  It was also observed that the Veteran had small retention cysts or polyps in his maxillary sinuses which were likely inhibiting the complete resolution of his sinusitis.  

Resolving reasonable doubt in favor of the Veteran, the Board will find that the criteria for a 50 percent disability evaluation were met throughout the entire appeal period.  Based upon the above, the Veteran has met the criteria for repeated surgeries as it relates to his sinusitis.  He has also been found and has reported having headaches throughout the appeal period.  Headaches have been noted at the time of each examination.  Pain and tenderness have also been found to be present.  While purulent discharge has not been reported, the Veteran has indicated that he has constant stuffiness and that he is constantly sneezing.  Given the foregoing, the criteria for a 50 percent disability evaluation have been more closely approximated since the date of the initial grant of service connection.  

In the JMR, the parties specifically indicated that the Veteran agreed with the assigned 50 percent disability evaluation from Janaury 19, 2012 and that he was only appealing that portion of the decision which had not been assigned a 50 percent disability evaluation prior to January 19, 2012.  As the Board is granting the full benefit sought on appeal, there is no need to address the question of an extraschedular disability evaluation 


ORDER

A 50 percent evaluation for sinusitis from March 8, 2005, is granted.  


REMAND

As it relates to the claim for a low back disability, the parties, in the JMR, noted that the Board, in March 2014, remanded the claim for an addendum because it found the January 2012 VA examination report inadequate as the examiner did not opine on whether the Veteran's degenerative disc disease arose during service, even if it did not result from the noted 1982 injury, and ordered an etiological opinion and rationale regarding the likelihood that the Veteran's degenerative disc disease arose during active military service.

The parties noted that in the April 2014 addendum report, the VA examiner did not provide the requested opinion.  The parties indicated that the examiner stated that the record provided no evidence to reverse his previous decision, that he had considered Veteran's lay statements regarding continuous post-service back pain, and then reiterated that the degenerative disc disease did not result from the 1982 lumbar strain.  The parties noted that despite the Board's directive, the VA examiner did not opine on whether the degenerative disc disease had its onset in service regardless of its cause.  The parties agreed that on remand, the Board would order a new VA examination or medical opinion that would provide the complete opinion it requested in its March 2014 decision.  

As to the issue of service connection for arthritis, the parties, in the JMR, agreed that the Board failed to ensure compliance with its March 2014 remand instructions with respect to this issue as well.  It noted that in the January 2012 decision, the Board ordered that the VA examiner opine on whether the wears and tears of 20 years of military service led to any current findings of arthritis.  The parties observed that after the January 2012 examiner failed to provide this opinion, the Board again requested this opinion in its March 2014 remand decision.  The parties stated that the examiner again failed to provide this opinion in his April 2014 addendum.  They noted that he opined that arthritis did not initially manifest in service or within one year after, but did not answer the question of whether the cumulative physical strain associated with 20 years of military service was the cause of the arthritis, regardless of when it initially manifested.  Thus, the parties requested that the Board again seek a VA examination or medical opinion to provide an answer to this question.  

The parties also agreed that the Board's reasons or bases were inadequate because it limited its analysis to the Veteran's left shoulder, without addressing evidence of arthritis in other joints.  The parties noted that the Veteran had asserted he had arthritis in his hips and knees, but found that no arthritis had been seen on diagnostic scans.  Accordingly, the Board focused its evaluation on the body area where arthritis was present, the shoulders.

The parties found that this analysis was inadequate because, as the Board itself correctly noted in January 2012, the record contained a September 2004 nuclear medicine report finding arthritic changes in the hips, and a July 18, 2005, treatment note stating that a July 8, 2005, bone scan revealed degenerative changes in the right knee. 

The parties indicated that the Board's failure to reconcile this evidence with its contrary finding rendered its reasons or bases inadequate. Based upon the above, the a new VA examination is necessary to determine the etiology of any current low back disorder and any current arthritis.  

As to the issue of an initial disability evaluation in excess of 10 percent for GERD, the Board notes that the last comprehensive VA examination afforded the Veteran as it relates to the issue occurred in January 2012.  While an addendum opinion was added in April 2014, the Veteran was not afforded a VA examination at that time.  The JMR indicated that the Board erred by considering the ameliorative effects of medication used to treat the Veteran's GERD in denying an increased rating.  Where the effects of medication are not specifically contemplated by rating criteria, a higher rating may not be denied simply because symptoms are relieved by medication.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012).  As the nature and severity of the Veteran's symptoms of GERD if he did not take medication are not shown by the current record, and because such is primarily a medical question, another examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses for all private health care providers who have treated him for any of the claimed disabilities since April 2014.  After obtaining proper authorization from the Veteran, where necessary, obtain records from these facilities and associate them with the record. 

2.  Obtain any records of VA treatment for any of the claimed disabilities from April 2014 and associate them with the record.

3.  Schedule the Veteran for a VA examination to determine the etiology of any current low back disorder, to include degenerative disc disease, and any current arthritis.  All indicated tests and studies must be performed and all findings must be reported in  detail.  The entire record must be made available for review and the examiner must note his/her review in the report.

As it relates to the low back disorder, the examiner is requested to render an opinion as to the etiology of any low back disorder, to include degenerative disc disease, and whether it is at least as likely as not (50 percent likelihood or higher) that the Veteran's current low back disorder, to include degenerative disc disease of the lumbar spine, had its onset during active service, from September 1982 to September 2002.  The examiner should also provide an opinion as to whether it is at least as likely as not that the degenerative disc disease is otherwise causally or etiologically related to his active service, to include wear and tear of twenty years of service.  The examiner is directed that the Board finds the Veteran's report of continual low back pain since September 1982 to be competent and credible.  In providing an opinion on the above, the examiner must accept as true the Veteran's contentions of continuous low back pain since service.

As to the claim for arthritis, the examiner is to indicate what specific joints are impacted by arthritis.  In making this determination, the examiner is to address the findings of a September 2004 nuclear medicine report which found arthritic changes in the hips, and a July 18, 2005, treatment note stating that a July 8, 2005, bone scan had revealed degenerative changes in the right knee. 

For each joint area that is found to be arthritic, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that the Veteran's arthritis manifested during active service, from September 1982 to September 2002, or within one year of military service (September 30, 2003).  The examiner is also to specifically address whether the cumulative physical strain associated with 20 years of military service was the cause of any arthritis that is found to be present.  

Complete detailed rationale is requested for any opinion that is rendered.  

4.  The RO should schedule the Veteran for a VA gastrointestinal examination to determine the nature and severity of his service-connected GERD.  All appropriate testing should be performed and all findings reported in detail.  The entire record must to be made available to the examiner in conjunction with the examination.  The examiner should comment on the absence or presence of the following: persistently recurrent epigastric distress; dysphagia, pyrosis; regurgitation; substernal or arm or shoulder pain; considerable impairment of health; vomiting; material weight loss; hematemesis or melena, with moderate anemia; the presence or absence of constipation, diarrhea, abdominal distress, and pain, as well as other disturbances in bowel function associated with gastrointestinal disability, and to describe any health impairment to include whether it is mild, moderate, or severe.  The examiner should specifically note the medication the Veteran takes to control his GERD, and comment, to the extent possible, on the additional symptoms and related impairment that would be present without the relief provided by medication used to treat the condition.

5.  Review the claims file.  If any development is incomplete, including if the examination reports do not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claims on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


